Citation Nr: 1135705	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for pneumothorax, claimed as collapsed lung.

2. Entitlement to service connection for a right hand and finger disability to include trick finger and tendonitis.

3. Entitlement to service connection for a right foot disability to include metatarsalgia, status post surgery.

4. Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The appellant had active service from November 1959 to June 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2005 and June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2010, the issues currently on appeal were remanded by the Board to the RO via the Appeals Management Center (AMC) for additional development.


FINDINGS OF FACT

1.  Right-side pneumothorax was incurred in service, and resolved without residuals.

2.   Left-side pneumothorax was not manifest during service and is not attributable to service.

3.  A chronic respiratory disorder was not manifest during service, and  COPD/emphysema is not attributable to service.

4.  A right hand and finger disability pre-existed and was not aggravated by service.

5.  Right foot metatarsalgia, status post surgery pre-existed and was not aggravated by service.

6.  Bilateral flatfeet pre-existed and was not aggravated by service.
CONCLUSIONS OF LAW

1.  Residuals of right-side pneumothorax were not incurred in service.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Left-side pneumothorax was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Chronic respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A right hand and finger disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  Right foot metatarsalgia was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

6.  Bilateral flatfeet was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for any of the claimed disorders on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

The Board notes that effective October 10, 2006, the section heading of 38 C.F.R.  § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which describes a requirement for VA to establish a baseline for a disability before adjudicating the question of unnatural progression of that disability due to a service-connected disease or injury.  Here, however, the claim on appeal was received by VA prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 3.310 are not for application in the immediate case.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A.  § 1154(b) (West 2002) are not for application.

Chest and Respiratory Disorders

Service treatment records show that on induction examination in November 1959, the Veteran's chest and lungs were normal, and chest x-rays were negative.

In December 1959, the appellant sought treatment for complaints of chest pain, sore throat and cough.  In April 1960, the appellant complained of pain in the right side with pain on breathing.  He was diagnosed with pleurodynia.  The chest was clear. 

On reenlistment physical in June 1960, the Veteran reported a history of whooping cough and ear trouble as a child, as well as pain in the chest.  The examiner noted that the appellant had two days of chest pain in April 1960 and was diagnosed with pleurodynia at the time.  He had had no trouble since.  In November 1960 the appellant had a chest cold.

In April 1963, the Veteran complained that his chest and side were giving him trouble.  He was diagnosed with spontaneous pneumothorax.  Records show he was admitted for the day at the hospital.  Later that same month records show that the appellant was seen for continued complaints of pain between the shoulder blades and below the right scapula.  He denied difficulty in breathing such as pain but reported being short winded.  It was noted the right lung was still not completely expanded.  He was released for duty with limitations.  It was later noted that x-rays of April 11, 1963 showed he still had a 10 percent residual, and that lungs sounded okay.

Later that month, the Veteran reported that the pain had cleared up considerably and the lungs sounded okay.  He was put on light duty.  A follow-up x-ray of April 22, 1963 showed that the right lung had re-expanded.

A separation examination of April 1963 notes that appellant's lungs and chest to be normal.  The accompanying Report of Medical History of April 1963 shows that the appellant reported a history of whooping cough and the examiner noted that the whooping cough was from childhood with no sequelae.

A second separation physical examination dated in June 1963 noted the appellant's lungs and chest were normal and his chest x-rays were negative.  The accompanying Report of Medical History dated in June 1963 noted the appellant reported a history of whooping cough, ear, nose and throat trouble

Based on the foregoing, the service treatment records show that in April 1963 the Veteran had a spontaneous pneumothorax of the right lung, but that by June 1963 his lungs and chest were normal.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c) (West 2002); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that there are no residuals of the Veteran's in-service right-side pneumothorax, that his post-service left-side pneumothorax is not related to service, and that his currently diagnosed COPD and emphysema are not related to service or a service-connected disease or injury for the reasons discussed below. 

Following separation from service in June 1963, chest x-rays in April 2000 revealed findings of minimal chronic obstructive pulmonary disease (COPD).  

Outpatient treatment records of January 2002 show the appellant reported a history of bronchitis almost every year with the last being two years before.  He was diagnosed with bronchitis which could be bacterial.  Records of July 2002 show a diagnosis of COPD versus bronchitis.

X-rays of January 2003 show hyperinflation of the lungs consistent with COPD.  The diagnosis was COPD with slight interstitial edema and no cative infiltration.

An August 2004 lay statement from the appellant's sister notes that the appellant had a collapsed lung in the early 1960s from working in severe cold in Germany.  She further stated that the appellant has had problems with his lungs since service.  Additional lay statements of August 2004 indicate that the appellant had a collapsed lung in 1965 while residing in Illinois.  They also noted that the appellant's first lung collapse was a few years earlier while he was in Germany.

In a March 2006 statement, with regard to the issue of service connection for a lung disability, the appellant stated he has had multiple upper respiratory infections, pneumonia and bronchitis due to his pneumothorax and residuals thereof.  He stated he lost a job because he had pneumonia when he went in for the physical and that he seems to get undiagnosed walking pneumonia a lot.  

On VA examination in April 2007, the Veteran reported that he has had recurrent upper respiratory infections and pneumonias at least once a year.  He had shortness of breath after walking for one block, and could not walk more than four blocks without needing to stop.  Overall, his level of activity was extremely limited due to his pulmonary status.  The Veteran indicated that he quit smoking in 2005, and that he has smoked since he began service.  

With regard to his occupational history, the Veteran stated that he had been a lumber grader for eight years, and was both a heavy equipment operator and security guard at a mining firm for 20 years.  Throughout his occupational history, he wore a mask at all times while working.  

On physical examination, lung sounds were clear bilaterally, with decreased lung sounds at the base.  There was no kyphosis, no scoliosis, and no distortion of the anterior-posterior diameter.  The diagnostic impression was of COPD with 45 pack/a year of smoking and emphysematous changes on chest x-ray.

The examiner's final conclusions were of granuloma to the left lung base that was possibly a residual of scarring as a result of the Veteran's second spontaneous pneumothorax after service.  The examiner noted that the Veteran has a history severe pulmonary disease, in addition to smoking, and exposures to rock dust and heavy equipment exhaust.  She believed that his history of pneumothoraces had contributed to his lung disease and possibly to his recurrent respiratory infections.  She opined that it is more likely than not that COPD and emphysema are due to exposure to smoke, fumes, and particulates.  Furthermore, it is less likely than not that pulmonary disease was caused by, or is substantially due to his history of recurrent pneumothorax and subsequent thoracotomy that initially occurred during service, providing evidence against this claim.

An April 2010 VA examiner's report reiterated that COPD and emphysema were the result of a combination of factors including exposures to dust and tobacco smoke, as well as the Veteran's genetic disposition.  With regard to granuloma of the left posterior lung, the Veteran's left-side pneumothorax which occurred one year after separation is not considered a recurrent pneumothorax related to the in-service pneumothorax.  Granuloma in the left lung may be related to chest tubes inserted for treatment of the disorder, or may be caused by subsequent infection or dust exposure.  While the examiner stated that she could not be certain of the cause of the left lung granuloma, she indicated that it was not likely due in any way to the right-side in-service pneumothorax.  She further opined that there is no evidence of residuals of the in-service right-side pneumothorax.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, breathing-related symptomatology is capable of lay observation and thus the Veteran's statements regarding such symptomatology constitute competent evidence.  In considering the credibility of such evidence, the Board notes that the Veteran has been consistent in his reports, and thus his testimony is found to be credible.

Nonetheless, while the Veteran's chest pain and breathing are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), the cause of such symptoms, is more complicated.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, accordingly, that the Veteran's statements averring to the etiology of any current symptomatology as well as his statements relating to the existence of residuals from any in-service disease or injury, are not competent and therefore of no probative value.

Of far greater probative value are the opinions rendered following VA examinations in 2009 and 2010.  On those examinations the Veteran's claims file was reviewed and diagnostic imaging considered before reaching the conclusion that the Veteran had no residuals resulting from his in-service pneumothorax, that the post-service pneumothorax was unrelated to service, and that his current respiratory disorders were unrelated to service or a service-connected disease or injury.  The Board recognizes that in 2009 the examiner stated that the Veteran's history of pneumothoraces may have contributed to his lung disease, however in 2010 she clarified her opinion in stating that there were "no residuals of the right sided pneumothorax."

Based on the above, the Board finds clear and unmistakable evidence that the condition was not aggravated by service. 

Right Hand and Finger Disability

On induction examination in November 1959, the Veteran's upper extremities were indicated to be abnormal.  Specifically there was a 3 inch well-healed scar in the right hand and a 3.5 inch palmer scar of the right hand.  The examination also noted severe loss of flexion and extension of the distal interphalangeal joint of the third finger of the right hand.  

In March 1960, the Veteran had a trick finger from an old tendon injury to the right hand.  It was noted that he now had stenosis tendonitis and he was referred for an orthopedic evaluation.  On orthopedic evaluation in April 1960, a tendon repair of the third finger of the right hand at age 6 was noted.  The finger locked at about 45 degrees in the proximal interphalangeal joint and distal interphalangeal joint.  Further records show that the appellant had a trick finger from an old injury to the tendon of the right hand.  It was noted that he seemed to have tendonitis.

In April 1960, the Veteran incurred a laceration of the right hand.  The laceration was 1 centimeter long and was sutured.  

On reenlistment physical in June 1960, the appellant's upper extremities were normal.  He had a 3 inch traumatic scar of the palm of the right hand.  The Veteran reported a history of right middle finger stiffness since a childhood injury.

In March 1961 the Veteran hurt the third finger of his right hand when he hit it against a track.  In November 1961 a laceration of the right palm was noted.

A separation examination of April 1963 notes that appellant's upper extremities were abnormal.  Specifically, there was a 3 inch scar in the right forearm, and severe loss of flexion and extension of the distal interphalangeal joint of the third finger of the right hand.  The accompanying Report of Medical History showed that the appellant reported a history which included a deformed right middle finger which occasionally locked due to an injury at age 6.

A second separation physical examination dated in June 1963 noted the appellant's upper extremities were normal.  In his Report of Medical History dated in June 1963, the appellant endorsed an operation on the right hand at age 7, and the examiner noted he had a deformed third finger of the right hand due to a cut tendon.

Following separation from service in June 1963, the Veteran indicated in a March 2006 statement that a pre-existing disability of the right hand was aggravated by service and that he developed tendonitis while in service.

A VA examination of the right hand was conducted in April 2006. The examination report notes diagnoses of loss of range of motion of proximal interphalangeal articulation of long finger, dominant hand, and flexor deformity of the distal interphalangeal articulation, long finger, dominant right hand.  X-rays showed mild arthritic changes of the interphalangeal joints of the right hand.  The examiner opined that with the extended delay between actual military service and the appellant's original claim for service connection, it was not possible for the examiner to resolve the question of service-connected aggravation or the right hand without resorting to mere speculation.

On orthopedic VA examination in April 2010, the Veteran endorsed a lacerated tendon at age 7 on the palmer surface of the long finger of his right hand.  Following an extensive physical examination of the Veteran, the examiner concluded that right middle finger flexion dysfunction was caused by pre-service volar hand trauma, followed by a failed initial surgical repair, and subsequent attempted tendon reconstructions.  The examiner stated that "[t]his healed hand condition . . . aggravated a rather serious pre-existing condition."

In a May 2010 VA examination, the Veteran's right hand and fingers were examined and a full medical history was reviewed.  On physical examination, the impression was of a flexor tendon injury and repair.  The examiner determined that the Veteran's prior right hand and finger injuries were well-documented at the time of entry into service.  However, there was no evidence of further injury, deterioration, or additional right middle finger or right hand problems resulting from military service.

As previously stated, the record indicates that the Veteran entered service with well-healed scars on the right hand and loss of flexion and extension in the middle finger of the right hand.  Accordingly, the presumption of soundness does not attach with respect to the right hand and middle finger, and the matter at hand is whether any of these disorders underwent an increase during service.  On separation examinations, there was no indication of any increase the Veteran's right upper extremity disabilities.

The Board notes that the Veteran's testimony regarding symptomatology of the right hand and fingers has been consistent and thus is found to be credible.  However, with regard to the question of whether there was an in-service aggravation, this is a medical question beyond the realm of lay competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and as such the Veteran's statements averring to such an increase are not competent and of no probative value.  Simply stated, the Veteran, while he is competent to state (for example) that the condition "hurt more" following service then before service, he is not competent to state that the condition became worse as the result of service so many years ago.

The Board has been presented with competing competent evidence regarding the matter of in-service aggravation of a pre-service upper right extremity disability.  Specifically, the VA examination in April 2010 indicated that the Veteran's right hand disability "aggravated a rather serious pre-existing condition," but provided no supporting rational or evidentiary backing for the conclusion.  In contrast, the examiner in May 2010 noted that no such aggravation occurred and noted that there was no evidence of further injury, deterioration, or additional right middle finger or right hand problems resulting from military service.

In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board finds the conclusions reached by examiner in May 2010 to be especially probative given the depth of review of his examination, and the fact that he identified specific in-service and pre-service findings before reaching his final conclusion.

Based on the above, the Board finds clear and unmistakable evidence that the condition was not aggravated by service. 

Feet

Service treatment records show that on induction examination in November 1959, the Veteran's feet were indicated to be abnormal, although an examination of the right foot revealed no objective findings.  Third degree bilateral pes planus, however, was noted.  

In January 1960 the appellant complained of pain in his right foot.  A history of an operation to remove a plantar wart in May 1959 which was aggravated by pes planus in the third degree, was noted.  He was referred to the orthopedic clinic for arch supports.  An orthopedic consultation the same month notes that the appellant was diagnosed with strain of the plantar fascia on the right foot and was given a felt pad for the foot.

The Veteran was diagnosed with metatarsalgia of the right foot in March 1960, and he had anesthesia in the long arch due to post-surgical trauma.

In May 1960 the appellant was treated for continued pain in his right foot after a surgery done the previous year.  He was given 1/4 inch long felt padding.  In July 1960 the appellant had flat feet.  The condition was considered permanent.

On reenlistment physical in June 1960, the appellant's feet were normal, however a five and a half inch traumatic scar of the right foot was noted.  The Veteran complained of occasional soreness from a plantar wart on the right foot.

The appellant was treated after twisting his foot when he fell off a trailer in April 1961, and he was prescribed heat treatment.

In December 1961 it was noted that the Veteran had pes planus II, and he was given orthotics for arch support.

A separation examination of April 1963 notes that appellant's feet to be abnormal, specifically there was a 3 inch scar across the right foot and asymptomatic third degree pes planus.  In his Report of Medical History the appellant endorsed an operation on the right foot at age 18 due to a growth on the tendon.

A second separation physical examination dated in June 1963 noted the appellant's feet were normal and in his June 1963 Report of Medical History, the Veteran noted an operation on the right foot at age 18. The examiner noted a growth in the right foot which was removed at age 18.

Following separation from service in June 1963, the Veteran submitted a March 2006 statement indicating that his flat feet were aggravated by service.  He reported that he had surgery in his right foot the year before entering service and that he had continued problems with his right foot in service to include metatarsalgia.

On VA examination of the feet in April 2006, the examiner noted diagnoses of severe bilateral pes planus, and resolved post surgical condition of the right foot tendon.  X-rays showed mild degenerative changes at the first metatarsophalangeal joints of both feet.  The examiner opined that with the extended delay between actual military service and the appellant's original claim for service connection, it is not possible for this examiner to resolve the question of service-connected aggravation of the feet without resorting to mere speculation.

On orthopedic VA examination in April 2010, the Veteran was diagnosed with bilateral functional pes planus.  The examiner noted that flat feet were initially termed grade III in service treatment records, and "was certainly aggravated by active duty."  

During a May 2010 VA examination, it was noted that the Veteran had right foot surgery prior to military service and that third-degree flatfeet were noted on entry.  The examiner noted that the Veteran was seen for pain in his feet during service, but that such pain had been determined to be related to the pre-service condition of the feet and pre-service foot surgery.  The examiner stated that there was no evidence of structural damage to the Veteran's feet during military service based on the information available.  On physical examination, the Veteran walked without a limp and had normal wear patterns without breakdown, and no calluses indicating abnormal weight bearing.  The feet were pronated, but with vertical Achilles tendon and calcaneus bilaterally.  There was no painful motion in the toes or feet, and no guarding or fear of injury.  The Veteran had no spasms, focal weakness, or localized tenderness of the feet.  The overall impression was of congenital bilateral flatfoot, predating military service, and a pre-service right foot surgery.

The examiner's final conclusions noted that the Veteran had no record of injury or setbacks in his right foot during service.  He as likely as not had exertional pain during service, but this was less likely than not caused by any structural pathology or change in the feet.  The examiner stated that to find that any of the Veteran's foot disorders were aggravated beyond their natural progression during or as a result of service would require speculation.

The record indicates that the Veteran entered service with third degree bilateral pes planus.  While induction examination did not reveal metatarsalgia of the right foot, the disorder was diagnosed in March 1960, four months after induction.  Furthermore in May 1960 the Veteran endorsed having had right foot surgery the prior year, and on separation examinations in 1963 he endorsed having undergone an operation on the right foot at age 18 due to a growth on the tendon.  In total, the Board finds that such evidence amounts to clear and convincing evidence that post-surgical right foot metatarsalgia and bilateral pes planus both existed induction into service.

Having established that these disorders of the feet preexisted service, the Board now must addresses whether there is clear and unmistakable evidence that the pre-service disabilities were not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  To that end, the Board points to the expert opinion of the VA examiner in May 2010 that the evidence of record showed no evidence of structural damage to the Veteran's feet during service, and that there was no indication of "setbacks" of the disorders during service.  Before reaching these assessments, the May 2010 VA examiner reviewed the Veteran's claims file, discussed the history recorded in the file, and considered the Veteran's lay statements regarding symptomatology.

In contrast, of very little probative weight is the opinion rendered in April 2010 finding that flat feet were "certainly aggravated by active duty."  The Board specifically notes that in reaching such opinion the examiner provided no justification or rationale regarding the conclusion.  In favoring the May 2010 opinion over that of April 2010, the Board notes that doing so is within the Board's prerogative Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has considered the Veteran's statements regarding foot symptomatology, and while his endorsements of foot pain are both competent and credible, assessments regarding in-service aggravation are not competent as such a determination is beyond scope of lay competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the above, the Board finds clear and unmistakable evidence that the condition was not aggravated by service. 

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in July 2004, March 2006 and April 2007 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a supplemental statement of the case in June 2011.  The Veteran has not indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, and records of private and VA treatment have been sought.  Furthermore, the Veteran was afforded VA examinations, including those of April and May 2010.  During these examination, the examiners were provided the Veteran's claims file for review, noted the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that were consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a respiratory disorder is denied

Service connection for right hand and finger disability is denied.

Service connection for a right foot disability to include metatarsalgia, status post surgery, is denied.

Service connection for bilateral pes planus is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


